NO. 07-11-00277-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                SEPTEMBER 14, 2011


                       JAMES DARIN MEACHAM, APPELLANT

                                           v.

                         THE STATE OF TEXAS, APPELLEE


             FROM THE 207TH DISTRICT COURT OF COMAL COUNTY;

               NO. CR2010-425; HONORABLE DIB WALDRIP, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                      ORDER OF ABATEMENT AND REMAND


      Appellant, James Darin Meacham, appeals from a judgment convicting him of

unauthorized use of a motor vehicle, and sentence of five years incarceration

suspended with appellant being placed on community supervision for a period of ten

years, and a $1,000 fine. The trial court’s certification of defendant’s right of appeal

states that this is a plea bargain case and that appellant has no right of appeal.

However, our review of the clerk’s record indicates that the certification is defective.

Therefore, we now abate and remand this appeal.
       Texas Rule of Appellate Procedure 25.2(a)(2) requires that a trial court shall

enter a certification of defendant=s right of appeal each time it enters a judgment of guilt

or other appealable order.       TEX. R. APP. P. 25.2(a)(2); Hargesheimer v. State, 182
S.W.3d 906, 911 (Tex.Crim.App. 2006). An appeal must be dismissed if a certification

that shows the defendant has the right of appeal has not been made part of the record

under the applicable rules. TEX. R. APP. P. 25.2(d). An appellate court that has an

appellate record that includes a certification is obligated to review the record to

ascertain whether the certification is defective. Dears v. State, 154 S.W.3d 610, 615

(Tex.Crim.App. 2005).


       On June 2, 2011, appellant pled guilty to the indicted offense and true to three

enhancement paragraphs contained within the indictment. Appellant was sentenced to

five years incarceration, suspended for a period of ten years with appellant placed on

community supervision, and a $1,000 fine. On the same day, the trial court certified that

this is a plea bargain case and that appellant has no right of appeal.1 See TEX. R. APP.

P. 25.2. Appellant filed a pro se notice of appeal in the trial court on June 9, 2011.


       The clerk’s record in this case was filed on July 29, 2011. By letter dated August

3, 2011, this Court notified appellant that the trial court had certified that he had no right

of appeal, and that this appeal was subject to dismissal unless the Court received an

amended certification under Texas Rule of Appellate Procedure 25.2 providing that

appellant has the right of appeal, or he demonstrated other grounds for continuing the




       1
           The certification was signed by both appellant and his trial counsel.
                                               2
appeal, on or before September 2, 2011. Appellant has not responded to the Court’s

notification and directive.


       However, the clerk’s record in this case evinces that appellant and the State

entered into a plea bargain agreement under which the State would recommend that

appellant be sentenced to five years incarceration and a $1,000 fine in exchange for

appellant pleading guilty to the indicted offense and true to each of the three

enhancement paragraphs.       Also, as part of the plea bargain, the State agreed to

dismiss two other causes. However, nothing in the plea bargain agreement indicates

that appellant agreed to his sentence of incarceration being suspended, and his being

placed on community supervision for a period of ten years. In fact, the documentation

of the plea bargain agreement includes a pre-printed line to be marked if the State

agrees to recommend community supervision, but this line is neither marked nor is a

recommended term of community supervision identified.             As such, the sentence

reflected in the judgment does not comport with the terms of the plea bargain

agreement. Consequently, the record reflects that this was not a plea bargain case

and, therefore, the trial court’s certification of defendant’s right of appeal is defective.

See Dears, 154 S.W.3d at 614.


       Additionally, the record reflects that there may be some confusion regarding

whether appellant’s appointed counsel has abandoned his appeal in this case. At trial,

appellant was represented by Gary Churak. The order appointing Mr. Churak correctly

indicates that Mr. Churak is appointed to represent appellant “until charges are

dismissed, the defendant is acquitted, appeals are exhausted, or the attorney is relieved

                                             3
of this duty or replaced by other counsel by leave of Court, pursuant to Article 26.04,

Code of Criminal Procedure.” The record does not reflect that Mr. Churak has moved

the trial court to withdraw from representation of appellant in this appeal nor does the

record reflect that Mr. Churak has been replaced by other counsel.                However,

appellant’s notice of appeal was filed pro se. Further, this Court’s August 3rd notification

was sent to Mr. Churak, who failed to respond in any manner.


       As such, on remand, the trial court shall utilize whatever means necessary to

secure a certification of defendant=s right of appeal that complies with Rule 25.2(d).

Once properly executed, the certification shall be included in a supplemental clerk=s

record and filed with the Clerk of this Court on or before October 14, 2011.


       Additionally, the judge of the trial court is directed to immediately cause notice to

be given of and to conduct a hearing to determine: (1) whether appellant desires to

prosecute this appeal; (2) if appellant desires to prosecute this appeal, whether

appellant is indigent; (3) whether appointed counsel for appellant has abandoned the

appeal; (4) whether appellant=s present counsel should be replaced; and (5) what

orders, if any, should be entered to assure the filing of appropriate notices and

documentation to dismiss appellant=s appeal if appellant does not desire to prosecute

this appeal or, if appellant desires to prosecute this appeal, to assure that the appeal

will be diligently pursued. If the trial court determines that the present attorney for

appellant should be replaced, the court should cause the Clerk of this Court to be

furnished the name, address, and State Bar of Texas identification number of the newly-

appointed or newly-retained attorney.

                                             4
      The trial court is directed to: (1) conduct any necessary hearings; (2) make and

file appropriate findings of fact, conclusions of law, and recommendations and cause

them to be included in a supplemental clerk=s record; (3) cause the hearing proceedings

to be transcribed and included in a supplemental reporter=s record; (4) have a record of

the proceedings made to the extent any of the proceedings are not included in the

supplemental clerk=s record or the supplemental reporter=s record; and (5) cause the

records of the proceedings to be sent to this Court. See TEX. R. APP. P. 34.5(C)(2), 37.1,

38.8(b)(3). In the absence of a request for extension of time from the trial court, the

supplemental clerk=s record, supplemental reporter=s record, and any additional

proceeding records, including a properly executed certification of defendant’s right of

appeal, and any orders, findings, conclusions, and recommendations, are to be sent so

as to be received by the Clerk of this Court not later than October 14, 2011.



                                                              Per Curiam




Do not publish.




                                            5